                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

JOANN ARTIS STEVENS,                                   )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 4:19-CV-156-D
TOWN OF SNOW HILL, NC, COUNTY OF                       )
GREENE, NC, and LENOIR COMMUNITY                       )
COLLEGE AND FOUNDATION, NC,                            )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motions to dismiss [D.E. 31, 36, 37]. The court DENIES as meritless plaintiff's motion for
entry of default judgment against defendant Greene County [D.E. 45]. Cf. [D.E. 46]. The
case has been pending for years. Plaintiff has not moved to amend the complaint to address
its many deficiencies and even the new arguments in her response brief merely suggest
new meritless claims. Thus, the court DISMISSES the complaint WITH PREJUDICE.

This Judgment Filed and Entered on June 8, 2021, and Copies To:
JoAnn Artis Stevens                                             (Sent to 712 W Harper Snow Hill, NC
                                                                via US Mail)
Dan McCord Hartzog, Jr.                                         (via CM/ECF electronic notification)
Katherine Barber-Jones                                          (via CM/ECF electronic notification)
Thomas Matthew Wilmoth                                          (via CM/ECF electronic notification)
Andrew A. Vanore, III                                           (via CM/ECF electronic notification)
Skylar Gallagher                                                (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
June 8, 2021                                           (By) /s/ Nicole Sellers
                                                                Deputy Clerk
